UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 18, 2012 (July 8, 2012) INKSURE TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) DELAWARE 000-24431 84-1417774 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 589 Fifth Avenue, Suite 401, New York, NY (Address of principal executive offices) (Zip Code) (646) 233-1454 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On July 8, 2012 InkSure Technologies Inc. (the "Company") notified Mr. Viktor Goldovsky, the Company’s Vice President for Sales and Business Development, of the termination of his employment with the Company. In accordance with his employment agreement, Mr. Goldovsky is entitled to a 30-day notice. Accordingly, his employment with the Company will effectively be terminated on August 7, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INKSURE TECHNOLOGIES, INC. Date: July 18, 2012 By: /s/ Tal Gilat Name: Tal Gilat Title: President and Chief Executive Officer
